Exhibit 10.43

ARTHUR J. GALLAGHER & CO.

PERFORMANCE UNIT PROGRAM

I. INTRODUCTION

1.1 Purposes. The purposes of this Performance Unit Program, as established by
Arthur J. Gallagher & Co., a Delaware corporation (the “Company”), are (i) to
provide incentive compensation to officers and employees of the Company and its
subsidiaries based on both the achievement of performance goals designated by
the Compensation Committee of the Board pursuant to the Company’s Senior
Management Incentive Plan and the value of the common stock of the Company,
(ii) to advance the interests of the Company and its stockholders by attracting
and retaining highly competent officers and other employees and (iii) to
motivate such persons to act in the long-term best interests of the Company and
its stockholders.

1.2 Certain Definitions. For purposes of the Program, the following capitalized
terms shall have the following respective meanings:

(a) “Affiliate” means a direct or indirect subsidiary of the Company.

(b) “Award Notice” means a notice from the Company to the recipient of a
Performance Unit Award hereunder setting forth the terms and conditions of such
Performance Unit Award.

(c) “Beneficiary” means the person appointed by a Participant’s written
designation to receive payment with respect to any Performance Unit Awards held
by such Participant upon the death of the Participant, subject to the following
provisions. A Beneficiary designation shall become effective only when filed in
writing with the Company during the Participant’s lifetime on a form prescribed
by the Company. The spouse of a married Participant domiciled in a community
property jurisdiction shall join in any designation of a Beneficiary other than
such spouse. The filing with the Company of a new Beneficiary designation shall
cancel all previously filed Beneficiary designations. If a Participant fails to
designate a Beneficiary, or if the designated Beneficiary dies before the
Participant, then the Participant’s administrator, legal representative or
similar person shall be deemed to be the Beneficiary of such Participant.

(d) “Board” means the Board of Directors of the Company.

(e) “Change in Control” shall occur if (i) any person or group, as defined in
Sections 13(d) and 14(d)(2) of the Exchange Act, as amended, is or becomes the
beneficial owner, directly or indirectly of securities of the Company
representing 50 percent or more of the combined voting power of the Company’s
outstanding securities then entitled to vote for the election of directors; or
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new directors whose
election by the Board or nomination for election by the Company’s stockholders
was approved by at least two-thirds of the directors then still in office who
either were directors at the beginning of the period or whose election was
previously so approved cease for any reason to constitute at least a majority
thereof; or (iii) the stockholders of the Company shall approve the sale of all
or substantially all of the assets of the Company or any merger, consolidation,
issuance of securities or purchase of assets, the result of which would be the
occurrence of any event described in clause (i) or (ii) above.



--------------------------------------------------------------------------------

(f) “Committee” means the Compensation Committee of the Board.

(g) “Common Stock” means the common stock, $1.00 par value, of the Company.

(h) “Company” means Arthur J. Gallagher & Co., a Delaware corporation.

(i) “Date of Grant” means the effective date of the grant of a Performance Unit
Award by the Committee as set forth in the Award Notice pertaining to such
grant.

(j) “Exchange Act” means the Securities Exchange Act of 1934, as then in effect,
or any successor federal statute of substantially similar effect.

(k) “Fair Market Value” shall mean the closing transaction price of a share of
Common Stock as reported on the New York Stock Exchange on the date as of which
such value is being determined or, if the Common Stock is not listed on the New
York Stock Exchange, the closing transaction price of a share of Common Stock on
the principal national stock exchange on which the Common Stock is traded on the
date as of which such value is being determined or, if there shall be no
reported transactions for such date, on the next preceding date for which
transactions were reported; provided, however, that if the Common Stock is not
listed on a national stock exchange or if Fair Market Value for any date cannot
be so determined, Fair Market Value shall be determined by the Committee by
whatever means or method as the Committee, in the good faith exercise of its
discretion, shall at such time deem appropriate.

(l) “Participant” means a person holding an outstanding Performance Unit Award
granted under the Program.

(m) “Performance Measures” means the performance measure or measures designated
by the Committee pursuant to the terms of the SMIP as a condition to the earning
of Performance Units granted hereunder.

(n) “Performance Period” means the calendar year designated by the Committee
with respect to which the Performance Measures applicable to a Performance Unit
Award shall be measured.

(o) “Performance Units” means bookkeeping units, each of which represents a
measure of participation under the Program and has a Unit Value measured by
reference to the value of a share of Common Stock, as adjusted pursuant to
Section 3.5.

(p) “Performance Unit Award” means a right that entitles the holder thereof to
receive an amount payable in cash equal to the Unit Value of the number of
Performance Units that are earned and vested pursuant to terms of the
Performance Unit Award.

(q) “Program” means this Arthur J. Gallagher & Co. Performance Unit Program, as
amended from time to time.

(r) “SMIP” means the Arthur J. Gallagher & Co. Senior Management Incentive Plan,
as amended from time to time.

 

2



--------------------------------------------------------------------------------

(s) “Unit Value” means the value of one Performance Unit as determined by the
Committee, which shall be equal to the average Fair Market Value of a share of
Common Stock over the 12-month period immediately preceding the date on which
such Unit Value is determined, as adjusted pursuant to Section 3.5.

(t) “Vesting Date” means the date on which Performance Units awarded to a
Participant cease to be subject to a risk of forfeiture in accordance with all
the terms and conditions of the Program and the applicable Award Notice.

1.3 Administration. The Program shall be administered by the Committee. The
Committee shall, in its sole and absolute discretion and subject only to the
terms of the Program, have the full power and authority to interpret the Program
and the application thereof, establish (and rescind) any rules and regulations
it may deem necessary, appropriate or desirable for the administration of the
Program, establish the Performance Measures and other conditions to the payment
of all or a portion of each Performance Unit Award and make adjustments to
applicable Performance Measures, subject to the terms of the SMIP, to reflect
extraordinary events, and impose, incidental to the grant of a Performance Unit
Award, conditions with respect to the Performance Unit Award, such as limiting
competitive employment or other activities as set forth in the Award Notice
relating to such Performance Unit Award. All interpretations, rules,
regulations, conditions and other acts of the Committee shall be final, binding
and conclusive on all parties.

The Committee may delegate some or all of its power and authority hereunder to
the President and Chief Executive Officer of the Company as the Committee deems
appropriate; provided, however, that (i) the Committee may not delegate its
power and authority to the President and Chief Executive Officer of the Company
with regard to the grant of an award to any person who is a “covered employee”
within the meaning of Section 162(m) of the Code or who, in the Committee’s
judgment, is likely to be a covered employee at any time during the period an
award hereunder to such employee would be outstanding. The Committee may also
delegate ministerial administrative functions, such as receipt of notices,
implementation of Program payments and mathematical calculations, to one or more
employees or consultants as the Committee may deem necessary or desirable.

No member of the Board or Committee, and neither the President and Chief
Executive Officer nor any other person to whom the Committee delegates any of
its power and authority hereunder, shall be liable for any act, omission,
interpretation, construction or determination made in connection with this
Program in good faith, and each such person shall be entitled to indemnification
and reimbursement by the Company in respect of any claim, loss, damage or
expense (including attorneys’ fees) arising therefrom to the full extent
permitted by law (except as otherwise may be provided in the Company’s
Certificate of Incorporation and/or By-laws) and under any directors’ and
officers’ liability insurance that may be in effect from time to time.

II. TERMS OF PERFORMANCE UNIT AWARDS

2.1 Eligibility. Participants in the Program shall consist of such officers and
other employees of the Company and its Affiliates as the Committee in its sole
discretion may select from time to time. For purposes of the Program, references
to employment by the Company shall also mean employment by an Affiliate. A grant
of Performance Unit Awards to any person shall not entitle such person to an
additional grant of Performance Unit Awards at any subsequent time.

 

3



--------------------------------------------------------------------------------

2.2 Terms of Performance Unit Awards. (a) In General. Performance Unit Awards
shall be subject to the following terms and conditions and shall contain such
additional terms and conditions, not inconsistent with the terms of this
Program, as the Committee shall deem advisable.

(a) Number of Performance Units. The number of Performance Units which a
Participant may earn pursuant to a Performance Unit Award shall be determined by
the Committee and set forth in the Award Notice relating to the award.

(b) Performance Measures. The Award Notice relating to a Performance Unit Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Program, for the number or percentage of
Performance Units that will be earned if specified Performance Measures are
satisfied or met during the applicable Performance Period and the number or
percentage of Performance Units that will be forfeited if the specified
Performance Measures are not satisfied or met during the applicable Performance
Period. Following the end of the Performance Period, the Committee shall certify
the achievement of the Performance Measures and shall notify each Participant of
the number of Performance Units that were earned.

(c) Vesting. Except as otherwise provided in the Award Notice and subject to all
other requirements of the Program, any Performance Units that are earned
pursuant to Section 2.2(c) shall become vested as of the first day of the third
calendar year beginning after the end of the applicable Performance Period
during which such Performance Units are earned (the “Vesting Date”), provided
the Participant holding such Performance Units remains continuously employed by
the Company through such Vesting Date. If a Participant’s employment with the
Company terminates for any reason prior to the Vesting Date of a Performance
Unit Award, then such Performance Unit Award shall automatically terminate and
be forfeited, cancelled and of no further force or effect. For purposes of this
Section 2.2, the Committee may determine, in its sole discretion, whether a
Participant is deemed to be employed during a leave of absence.

(d) Payment. As soon as practicable after the Vesting Date of a Performance Unit
Award, but in no event after the last day of the calendar year in which the
Vesting Date occurs, the Participant holding such Performance Unit Award shall
receive a lump sum cash payment from the Company in an amount equal to the
number of Performance Units which became vested as of such Vesting Date times
the Unit Value determined as of such Vesting Date, subject to the deduction of
taxes and other amounts pursuant to Section 3.4; provided, however, that the
Unit Value used to determine the amount of the payment with respect to a
Performance Unit Award shall not be less than 50%, nor more than 150%, of the
Unit Value as of the Date of Grant of such Performance Unit Award.

III. GENERAL

3.1 Effective Date and Term of Program. This Program shall be effective as of
January 1, 2007, and shall continue until such time as it is terminated by the
Board.

 

4



--------------------------------------------------------------------------------

3.2 Amendments. The Board may amend the Program and any Award Notice as it shall
deem advisable in the exercise of its sole and absolute discretion; provided,
however that no such amendment may adversely affect the rights granted to the
holder of an outstanding Performance Unit Award pursuant to its related Award
Notice without the consent of such holder.

3.3 Non-Transferability. Unless the Committee provides for the transferability
of a particular Performance Unit Award and such transferability is specified in
the Award Notice relating to such Performance Unit Award, no Performance Unit
Award or any rights thereunder shall be transferable other than by will or the
laws of descent and distribution or pursuant to any Beneficiary designation
procedures as may approved by the Committee for such purpose. Except as
permitted by the preceding sentence, no Performance Unit Award hereunder shall
be sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process. Upon any attempt by the holder of a
Performance Unit Award to so sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of such Performance Unit Award, such Performance
Unit Award and all rights thereunder shall immediately become null and void.

3.4 Tax and Other Withholding. The Company shall have the right to deduct from
any amounts paid pursuant to the Program (or from other compensation payable by
the Company to the Participant) all Federal, state, local and other taxes and
any other amounts which may be required under law or elected by the Participant
to be withheld or paid in connection with the settlement of a Performance Unit
Award or any other payment made hereunder.

3.5 Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the terms of each outstanding Performance Unit Award, including the
number of Performance Units and the applicable Performance Measures, shall be
appropriately adjusted by the Committee. The decision of the Committee regarding
any such adjustment shall be final, binding and conclusive.

3.6 Change in Control. Upon the occurrence of a Change in Control, (i) all
Performance Units outstanding with respect to any pending Performance Period
shall become fully earned, vested and payable, (ii) all Performance Unit Awards
earned and outstanding with respect to any completed Performance Period shall
become fully vested and payable and (iii) the Unit Value of each Performance
Unit shall be equal to the value of a share of Common Stock as of the date of
such Change in Control, which shall be deemed equal to the value of any cash
payment or other consideration received by stockholders in exchange for a share
of Common Stock in a transaction related to such Change in Control; provided,
however, that the Unit Value used to determine the amount of the payment with
respect to a Performance Unit Award shall not be less than 50%, nor more than
150%, of the Unit Value as of the Date of Grant of such Performance Unit Award.

3.7 Dividend Rights. Except as provided under Section 3.5, no holder of a
Performance Unit Award shall be entitled to have such Performance Unit Award
increased as a result of any dividends or other distributions in respect of the
Common Stock of the Company.

 

5



--------------------------------------------------------------------------------

3.8 No Right of Participation or Employment. No person shall have any right to
participate in the Program or to be granted Performance Unit Awards under the
Program. Neither the Program nor any Award Notice relating to a Performance Unit
Award granted hereunder shall confer upon any person any right to be employed,
reemployed or continue employment by the Company or any Affiliate of the Company
or affect in any manner the right of the Company or any Affiliate of the Company
to terminate the employment of any person with or without notice at any time for
any reason without liability hereunder. Nothing herein shall confer any right or
benefit or any entitlement to any benefit on any Participant unless and until a
benefit is actually vested pursuant to the Program. The adoption and maintenance
of the Program shall not be deemed to constitute a contract of employment or
otherwise between the Company or any of its Affiliates and any Participant, or
to be a consideration for or an inducement or condition of any employment.
Neither the provisions of the Program nor any action taken by the Company or the
Board or the Committee pursuant to the provisions of the Program shall be deemed
to create any trust, express or implied, or any fiduciary relationship between
or among the Company, the Board or Committee, any member of the Board or
Committee, or any employee, former employee or beneficiary thereof.

3.9 No Rights as Stockholder. Nothing in the Program or any Award Notice shall
be interpreted or construed as giving any person any rights as a stockholder of
the Company or any right to become a stockholder of the Company.

3.10 Unfunded Arrangement. The Program shall at all times be entirely unfunded
and no provision shall at any time be made with respect to segregating assets of
the Company for payment of any benefit hereunder. No holder of a Performance
Unit Award shall have any interest in any particular assets of the Company or
any of its Affiliates by reason of the right to receive a benefit under the
Program and any such holder shall have only the rights of an unsecured creditor
of the Company with respect to any rights under the Program.

3.11 Governing Law. This Program, each Performance Unit Award granted hereunder
and its related Award Notice, and all determinations made and actions taken
pursuant thereto, to the extent not otherwise governed by the laws of the United
States, shall be governed by the laws of the State of Delaware and construed in
accordance therewith without giving effect to principles of conflicts of laws.

3.12 Non-United States Participants. Without amending the Program, the Committee
may grant Performance Unit Awards to eligible persons who are foreign nationals
on such terms and conditions different from those specified in the Program as
may in the judgment of the Committee be necessary or desirable to foster and
promote achievement of the purposes of the Program and, in furtherance of such
purposes, the Committee may make such modifications, amendments, procedures,
subplans and the like as may be necessary or advisable to comply with provisions
of laws in other countries or jurisdictions in which the Company or its
subsidiaries operates or has employees or other service providers.

 

6